           Case 1:16-cr-00371-RA Document 915 Filed 06/29/20 Page 1 of 2



                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 GARY HIRST,                                                       DATE FILED: 6/29/2020
                                      Petitioner,

                                 v.
                                                                         No. 19-CV-8512 (RA)
                                                                         No. 16-CR-371-2 (RA)
 UNITED STATES OF AMERICA,
                                                                                ORDER
                                      Respondent.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached letter from Petitioner Gary Hirst, dated June 3, 2020.

No later than August 3, 2020, Mr. Hirst shall provide a status update to the Court and propose a

date by which he can submit his reply brief in further support of his § 2255 motion.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Hirst.

SO ORDERED.

Dated:      June 29, 2020
            New York, New York


                                                    Ronnie Abrams
                                                    United States District Judge
             Case 1:16-cr-00371-RA Document 915 Filed 06/29/20 Page 2 of 2




    Gary Hirst
    PO Box 915559
    Longwood FL 32791

    Jun,~ 3, 2020

    Judge Ronnie Abrams
    United States District Court
    Pro S,e Intake Unit
    500 Pearl Street, Roo~ 200
    New York NY 10007

    Re:   19-CV-8512 ~RA)
          16-CR-371-2 (RA}

    Dear Judge Abrams:

    This letter is in response to your <b;edeerdated April 22, 2019.

    I have been placed in home confinement with an ankle monitor, because of
    my madi,::al conditions and age, at my daaghter' s house in Orlando, where I
    am under the supervision of the RRC ("half way b.:,;.i,: ;e"~ 1•

I am under lockdown because of the Cor,:,navisus, .:1.nd restrictions actually
inc.".'.'eased this week :!:>e .::.::i.use of the nationwide rmi:its they tell me. Even
                                 1


non-emergency- :medi::al appointments have be•~n cancelled.

I am tcying to get oltganised here. I am typing t'nis for the first time in
Oil•:!r 30 years on a 45-year-old typw~iter. I ha:l '¼round 7,250 sheets of
legal docuin•:mts in my legal oo.x•::!S in prison, and m,::,;;t were o:i ,: ;,eparate sheets
with a few stapl•:!S and not any binders. The BOP sa.: 1.rched them, and put them b.3.·::k
in the boxes in ran:i::rn o.~der, so I have started sorting these out into files
a!ld binders.     I hav:! ac;::ess tmy family's PO Box be,::ause the USPS does not
deliver to this house, but I am noot allow,3.J to g,::, to the Post Office
myself an:l my ex-wife generally goes on,::e per we,ak.           I am going to try
t.:> g•:!t approved to file docmn,~nts electronically.          I h:i'T•'.! received a::i ,:,Id
l:1.ptop, -: md my daughter ha;; · '::,rdered a new p,.,w-ec supply for it in the next
few d -a ys, and as soon ,3 s I am o.nline I will apply for onl ine filing.

I    will update y.::,u   ,3s   soon as I have online access.

Thank you for your consideration.

Re:,pe-:::tfully,


G~y Hl:::-st
